       Case 3:20-cv-03592-K Document 1 Filed 12/08/20                Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 SHANNON WESTERMAN                                  §
   Plaintiff                                        §
                                                    §
                                                               3:20-cv-3592
 vs.                                                § Case No _______________
                                                    §
 PAUL BASSETT and PAUL BASSETT                      §
 TRUCKING, LLC                                      §
   Defendants                                       §

                                    NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT Paul Bassett and Paul Bassett Trucking, LLC

(collectively “Bassett Trucking”), by and through their attorneys, pursuant to 28 U.S.C. 1441 and

1446, hereby removes the action entitled Shannon Westerman v. Paul Bassett and Paul Bassett

Truck, LLC, Cause No. CC-20-04836-D, from County Court of Law No. 4 of Dallas County,

Texas, to the United States District Court for the Northern District of Texas, on the basis that

diversity jurisdiction exists and this court has jurisdiction of the removal action pursuant to 28

U.S.C. 1332 and in support would respectfully show the Court the following:

                                   I. REMOVAL IS TIMELY

        1.      Shannon Westerman (“Plaintiff”) filed suit in the state court case on November 3,

2020, in an action styled Shannon Westerman v. Paul Bassett and Paul Bassett Truck, LLC, Cause

No. CC-20-04836-D, from County Court of Law No. 4 of Dallas County, Texas (the “state court

case”). A copy of the docket sheet from the district court, along with the other required state court

documents are attached in an index attached hereto as Exhibit A. Defendant Bassett Trucking was

served Plaintiff’s Original Petition via the Texas Secretary of State Plaintiff’s on November 9,

2020. See Ex. A, Tab 4, Return of Service indicating service on Defendant via Secretary of State

on November 9, 2020. 28 U.S.C. § 1442 allows a defendant 30 days after service or notice of a



Notice of Removal                          Page 1
      Case 3:20-cv-03592-K Document 1 Filed 12/08/20                   Page 2 of 4 PageID 2



case to remove a case from state to federal court. Because this Notice of Removal is being filed

within 30 days of Plaintiff’s service on Bassett Trucking of Plaintiff’s Original Petition, it is

therefore timely.

                                  II. AMOUNT IN CONTROVERSY

        2.      Plaintiff's suit arises out of a dispute regarding an automobile accident between

Westerman and Bassett Trucking. In her Original Petition, Plaintiff alleges that Bassett Trucking

was negligent in operating its vehicle and as a result caused a collision with Plaintiff’s vehicle.

Plaintiff alleges causes of action against Bassett Trucking for negligence, negligence per se,

vicarious liability, and gross negligence. Exhibit A, Plaintiff's Original Petition at pgs. 2-6.

Plaintiff seeks monetary relief in excess of $1,000,000.00, but not to exceed $2,000,000.00. Ex.

A., Plaintiff's Original Petition at p. 2. Thus, the amount in controversy is sufficient to invoke this

Court's jurisdiction.

                                          III. DIVERSITY

        3.      Plaintiff's petition asserts that Plaintiff is a resident of Rockwall County, Texas (Ex.

1, Plaintiff's First Amended Petition at p. 1).

        4.      Paul Bassett Trucking, LLC is a foreign limited liability company formed and

existing under the laws of the state of Idaho with its principal place of business at 396 Pendlebury

Lane, Blackfoot, Idaho 83221-2874. Paul Bassett is an individual who is a resident of 455 N.

Spruce Street, Blackfoot, Idaho 83221. Complete diversity exists between Westerman and

Defendants Paul Bassett Trucking, LLC and Paul Bassett at this time, and existed on the date of

filing of the state court case.

                            VI. JURY DEMAND IN STATE COURT

        5.      A jury demand was made in state court.




Notice of Removal                            Page 2
     Case 3:20-cv-03592-K Document 1 Filed 12/08/20                  Page 3 of 4 PageID 3



                            VII.   WRITTEN NOTICE OF FILING

        6.      A written notice of removal to federal court with a copy of the file-stamped notice

of removal will be immediately filed with the Clerk of the County Court at Law No. 4 of Dallas

County, Texas, where the removal action is pending. 28 U.S.C. § 1446(d).

        7.      Promptly after the filing of this Notice of Removal, Defendant Bassett Trucking

will give written notice of this Notice of Removal to Plaintiff. 28 U.S.C. § 1446(d).

                                   VIII. INDEX OF EXHIBITS

        8.      Pursuant to the Northern District Guide for Filing Notice of Removal

Requirements, Bassett Trucking has attached copies of all pleadings filed in the state court case.

Bassett Trucking offers an index with the following attached to this Notice as Exhibit A:

                1.     Plaintiff's Original Petition (filed on November 3, 2020);

                2.     Civil Case Information Sheet;

                3.     Civil Citation for Paul Bassett Trucking, LLC and Paul Bassett (filed

                       November 4, 2020);

                4.     Return of Service (filed on November 11, 2020); and

                5.     State court docket sheet from Shannon Westerman v. Paul Bassett and Paul

                       Bassett Truck, LLC, Cause No. CC-20-04836-D, from County Court of Law

                       No. 4 of Dallas County, Texas.

                                   IX. RELIEF REQUESTED

        9.      As the amount in controversy is in excess of $75,000, exclusive of interest and costs

and as complete diversity of citizenship exists as to Plaintiff and Defendants Paul Bassett Trucking,

LLC and Paul Bassett, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

and the action is properly removed pursuant to 28 U.S.C. § 1441.




Notice of Removal                           Page 3
     Case 3:20-cv-03592-K Document 1 Filed 12/08/20               Page 4 of 4 PageID 4



        10.     Defendants Paul Bassett Trucking, LLC and Paul Bassett respectfully request that

the United States District Court for the Northern District of Texas accept and file the Notice of

Removal, assume jurisdiction of this lawsuit, and issue all such further orders and processes as

may be necessary.


                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.

                                        By: /s/ Stephanie F. Erhart
                                                 GEORGE P. PAPPAS
                                                 SBN 15454800
                                                 gpappas@sheehyware.com
                                                 2500 Two Houston Center
                                                 909 Fannin Street
                                                 Houston, Texas 77010-1003
                                                 Phone (713) 951-1000
                                                 Fax (713) 951-1199
                                                   -AND-
                                                   STEPHANIE F. ERHART
                                                   SBN 24007180
                                                   serhart@sheehyware.com
                                                   3838 Oak Lawn Avenue, Suite 250
                                                   Dallas, Texas 75219
                                                   Phone (214) 521-7500
                                                   Fax (214) 520-1708
                                                   Attorneys for Defendants Paul Bassett
                                                   Trucking, LLC and Paul Bassetthannahannhann




                           CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been provided
to all known counsel of record pursuant to the Federal Rules of Civil Procedures on this the 8th
day of December, 2020.


                                             /s/ Stephanie F. Erhart____________________
                                             STEPHANIE F. ERHART



Notice of Removal                         Page 4
